OPINION ON REHEARING. McCulloch, C. J. Counsel again insist that -there is proof in the record to -the -effect that it was -the duty of appellee to -select the implement to work with, -and that instruction -No. 3y2 ignored that proof, and was therefore erroneous. We have reexamined the record, ■•and ■still fail to- find substantial testimony to the effect claimed by counsel. It seems undisputed that the cant-hook wias furnished to appellee by the foreman, though there is a conflict as to the promise to repair. But, even if there had been such proof, the alleged error in instruction No. 3% was waived by reason of appellant having requested and obtained similar instructions on the same subject. Morris v. Raymond, 132 Ark. 449; Patterson v. Risher, 143 Ark. 376. In three separate instructions (those numbered 3, 4 land 6), given at the request of appellant, the court submitted to the jury, as a test of ■appellant’s liability, the question of the degree of care exercised in .furnishing tools to work with. Rehearing denied.